Title: To George Washington from Lieutenant Colonel William Palfrey, 13 July 1779
From: Palfrey, William
To: Washington, George


        
          Sir
          Philadelphia 13th July 1779.
        
        I have been honored with yours of the 8th Instt with several Letters inclosed, which I sent to the Post Office agreeable to your Excellency’s Request.
        On the 10th of June last I sent to Mr Harrison Dy Paymaster General in Williamsburg, 100,000 dollars for the purpose of paying the Troops in that department, and doubt not that before this time, General Scott’s demands have been satisfied.
        If any Complaints should arise for want of seasonable supplies of Money, your Excellency may be assured that it will be occasioned by the neglect of making timely application. The Congress and Treasury Board are so extremely attentive to this matter, that the Pay of the Army supersedes all other Claims whatever.
        When I parted with your Excellency it was my determined

Resolution to resign my Office, but the Congress having thought it highly necessary that all the Accounts for the Pay of the Army should be collected and properly arranged, have order’d me to hold my Office in this City, in order to accomplish that Business. It is a difficult and laborious task, but I hope by patience and Industry to be able to wade through it. The Accounts are much scatter’d and difficult to collect.
        It will ever give me the highest satisfaction to render your Excellency any Services in this place, being with the most unfeigned Sentiments of Esteem & Respect Your Excellency’s most obedt & very humble Servant
        
          Wm Palfrey Paymr Genl
        
      